Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Oyvind Dahle on 22 April 2022.

The application has been amended as follows: 
The claims have been amended as follows: 

Claim 16.  A method of treating cancer in a patient comprising simultaneously, sequentially or separately administering to the patient in need thereof therapeutically-effective amounts of components (A) and (B) of the pharmaceutical combination as defined in[[ to]] claim 1.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: in the reply filed on 14 April 2022, Applicant argued that the claimed invention is based on the surprising discovery that the combination of (A) the specific anti-BST1 antibody recited by claim 1 and (B) a cytidine analogue show synergy in their killing effects on cancer cells. In particular, Examples 9-10 of the present application demonstrate that the claimed combination of an anti-BST1 antibody and an cytidine analogue synergistically induced ADCC in cancer cells. Example 9 showed that the anti-BST1 antibody as claimed together with 5-Azacytidine (AZA) synergistically induced ADCC in cancer cells (Figures 9-10). Example 10 showed that the anti BST1 antibody as claimed together with Decitabine synergistically induced ADCC in cancer cells (Figures 11-12). Examples 9 and 10 therefore show that unexpected and synergistic results can be achieved by combining anti-BST1 antibody and an cytidine analogue as compared to either anti-BST1 antibody alone or a cytidine analogue alone (page 7 of Applicant’s response).
Applicant’s arguments have been fully considered and found to be persuasive and therefore, 103 rejection and Double Patenting rejection on the record have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-3, 6-18 and 26-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643    

/Brad Duffy/Primary Examiner, Art Unit 1643